PER CURIAM:
Michael Sindram appeals the district court’s order denying his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sindram v. United States, No. 8:ll-cv-03045-DKC, 2011 WL 5402913 (D.Md. Nov. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.